Order entered June 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00383-CR

                              ALEJANDRO VALLES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-70329-R

                                            ORDER
       Before the Court is appellant’s June 24, 2019 second motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before July 24, 2019. If appellant’s brief is not filed by July 24, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE